48 F.3d 1217NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Jackie Ray SMITH, Plaintiff-Appellant,v.John H. SHUMATE, Attorney, Defendant-Appellee,andW. Robert Abbot, Judge of Fayette County Circuit Court, Defendant.
No. 94-6930.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 16, 1995.Decided March 6, 1995.

Jackie Ray Smith, Appellant pro se.
John H. Shumate, Appellee.
Before HAMILTON and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order dismissing for lack of jurisdiction his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Smith v. Shumate, No. 93-0035-C (N.D.W.V. July 18, 1994).  We deny Smith's motion for appointment of counsel on appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED